

116 HR 3836 IH: Wireless Infrastructure Resiliency during Emergencies and Disasters Act
U.S. House of Representatives
2019-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3836IN THE HOUSE OF REPRESENTATIVESJuly 18, 2019Ms. Eshoo (for herself, Mr. Thompson of California, Mr. Huffman, Mrs. Davis of California, Mr. Khanna, Ms. Speier, Mr. Ruiz, Mr. Rouda, Ms. Brownley of California, Mr. Cox of California, Ms. Roybal-Allard, Mr. Panetta, Ms. Hill of California, Mr. Cisneros, Ms. Lee of California, and Mr. McNerney) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend section 332 of the Communications Act of 1934 to include public safety requirements in
			 terms and conditions States may require of mobile services.
	
 1.Short titleThis Act may be cited as the Wireless Infrastructure Resiliency during Emergencies and Disasters Act or the WIRED Act. 2.Regulatory treatment of mobile servicesSection 332(c)(3)(A) of the Communications Act of 1934 (47 U.S.C. 332(c)(3)(A)) is amended by inserting after other terms and conditions of commercial mobile services the following: including reasonable requirements to promote resilient wireless communications infrastructure for situational awareness during a natural disaster (as such term is defined in section 602 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5195a(a)(2))).
		